Citation Nr: 0903206	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-32 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin condition, including chloracne.  

2. Entitlement to service connection for a skin condition, 
including chloracne 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The veteran had active service from August 1965 to July 1967. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida which reopened his claim for service 
connection for chloracne and denied it. 

In December 2003 the veteran requested that his claim for 
service connection be amended to include a skin condition due 
to exposure to Agent Orange.  A February 2004 VCAA letter 
informed him that as his claim for a skin condition was 
previously denied in November 1994 and that he needed to 
submit new and material evidence in order to reopen his 
claim.  In the May 2004 rating decision the RO denied service 
connection for a skin condition and did not address the issue 
of whether to reopen the claim.  In August 2004, the RO 
issued a statement of the case which determined that new and 
material evidence had been submitted to reopen the previously 
denied claim for service connection for a skin condition, but 
denied the underlying service connection claim. 

Before considering a claim that has previously been 
adjudicated, the Board must determine that new and material 
evidence was presented or secured for the claim, as a 
jurisdictional matter. Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001). The issues have thus been characterized as 
presented on the first page of this decision. 

The Board notes that the veteran's March 2004 statement may 
be an informal claim for his children's condition of spina 
bifida.  That matter is referred to the RO for appropriate 
action.






FINDINGS OF FACT

1. In a November 1994 rating decision, the RO denied service 
connection for a skin rash. A notice of disagreement was not 
received within one year and the decision is now final.

2. Evidence submitted since the RO's November 1994 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. 

3. The veteran manifests a skin condition, to include 
chloracne, which had its onset during active service. 


CONCLUSIONS OF LAW

1. New and material evidence has been received since the RO's 
November 1994 rating decision which denied service connection 
for a skin rash, and the claim is reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2. The criteria for service connection for a skin condition 
to include chloracne have been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

New and Material Evidence  

In a November 1994 rating decision the RO denied service 
connection for a skin rash related to exposure to Agent 
Orange, finding that the available scientific and medical 
evidence did not support the conclusion that the skin 
condition at issue was associated with herbicide exposure.  
The only medical evidence of record at the time consisted of 
a June 1988 progress note which diagnosed the veteran with a 
tinea rash on the left leg.   The decision was not appealed 
and is now final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence 
not previously submitted to agency decision makers. 
'Material' evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).
 
Evidence submitted since the November 1994 rating decision 
consists of a December 2003 VA examination and the veteran's 
statements dated December 2003 and March 2004. 

In a December 2003 Agent Orange Protocol Exam, Dr. W.E. noted 
that the veteran reported the onset of a rash on both hands 
in 1967 which was characterized as scattered areas on the 
back of the hands that were erythematous, scaly, macular, and 
itching rash (red, blotchy and itchy).  The veteran reported 
that his condition had been treated in the past with creams 
by physicians.  Dr. W.E. noted that currently the veteran's 
skin on the back of his hands had a maculopapular (red and 
bumpy) rash.  The veteran was also found to have scattered 
lipomas on all extremities. Dr. W.E. diagnosed chloracne. 

In a December 2003 claim the veteran reported that, at his 
examination, the physician informed him that his skin 
condition was directly associated with his exposure to Agent 
Orange.  He also reported that he had suffered from skin 
problems since he was in the military in Vietnam. The veteran 
stated that he had been given ointment in the past through VA 
medical facilities but the condition had not been identified. 

This evidence is new in that it was not previously of record.  
The evidence demonstrates the current presence of chloracne, 
a presumptive condition for exposure. A condition for which 
service condition may be presumed in the veteran's exposed to 
herbicides, i.e. Agent Orange, and establishes continuity of 
symptomatology for a skin condition which existed from the 
veteran's active service to the present.  This evidence is, 
therefore, material. 


Service Connection  

The veteran argues that he has a skin condition that is the 
result of his exposure to the herbicide Agent Orange.

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a). Furthermore, the diseases listed at 38 
C.F.R. § 3.309(e) shall, in turn, be presumptively service-
connected if this requirement is met, even though there is no 
record of such disease during service. 

Service personnel records show that the veteran served in the 
Republic of South Vietnam from August 1965 to July 1967. 
Therefore, exposure to the herbicide Agent Orange is 
presumed. The conditions for which this presumption is 
afforded includes chloracne.  However chloracne is only 
presumptively service-connected provided it becomes manifest 
to a degree of 10 percent or more within a year after the 
last date of exposure in active service.  38 C.F.R. §§ 
3.309(e), 3.307(a)(6)(i-ii)  The veteran's last date of 
exposure was July 30, 1967.  While there is evidence that he 
had a skin rash on his left leg in November 1967, and he 
reported a rash on his hands in 1967, he was never diagnosed 
with chloracne nor was there a finding that it manifested to 
a degree of 10 percent or more within one year from the last 
date of exposure.  Therefore there is no finding of a 
presumptive service-connection.  Notwithstanding, the veteran 
may still establish service connection with proof of actual 
direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110. 'Service connection' basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions. Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service. A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Aleman v. Brown, 9 Vet. App. 518 
(1996).

The veteran reported he had an onset of an erythematous, 
scaly, macular, and itching rash (red, blotchy and itchy) on 
the back of both hands in 1967.  Medical records show he had 
a skin rash on the left leg in November 1967 and a tinea rash 
on the same leg in June 1988.  The veteran currently has a 
maculopapular rash (red and blotchy) on the back of both 
hands which was diagnosed as chloracne.  The veteran is 
competent to state that he has had outbreaks of a similar 
appearing rash on an intermittent basis since service. He is 
also competent to state that he received treatment for 
outbreaks from several physicians. The veteran's assertions 
regarding continuity of symptomatology and treatment are 
accepted as credible, and the record presents no reason to 
doubt the veracity of his statements

The veteran was examined in December 2003 to determine if he 
had any medical conditions associated with his exposure to 
Agent Orange, at which time he was diagnosed with chloracne. 

At the very least the evidence is in equipoise.  

The evidence demonstrates an in-service injury; a skin 
condition on the veteran's hands in 1967.  The evidence shows 
a current diagnosis of chloracne.  The veteran's statements 
establish a continuity of symptomatology between the skin 
condition the veteran described as occurring in service and 
which medical evidence shows shortly after discharge and his 
currently diagnosed chloracne.  This is corroborated by 
medical evidence of intermittent complaints of and treatment 
for skin conditions in 1988 and the present.  

There are no medical opinions against a finding that the 
onset of the veteran's chloracne condition was during his 
active service.

Resolving all doubt in the veteran's favor, service 
connection for a skin condition is warranted. See 38 C.F.R. § 
3.102.







ORDER


New and material evidence having been  received, the claim 
for a skin condition is reopened. 

Service connection for a skin condition, to include 
chloracne, is granted. 






____________________________________________

RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


